1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.
 6   IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 28,816

10 ROBERT SHARP,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Kenneth Martinez, District Judge


14 Gary K. King, Attorney General
15 Nicole Beder, Assistant Attorney General
16 Santa Fe, NM

17 for Appellee

18 Hugh W. Dangler, Chief Public Defender
19 Karl Erich Martell, Assistant Appellate Defender
20 Santa Fe, NM

21 for Appellant


22                                 MEMORANDUM OPINION

23 ROBLES, Judge.
 1        Robert Sharp (Defendant) appeals his conviction for three counts of criminal

 2 sexual penetration in the first degree, contrary to NMSA 1978, Section 30-9-11(C)(1)

 3 (2003) (as amended through 2009); five counts of criminal sexual contact of a minor

 4 in the second degree, contrary to NMSA 1978, Section 30-9-13(A) (2003);one count

 5 of criminal sexual contact of a minor in the third degree, contrary to NMSA 1978,

 6 Section 30-9-13(C) (1987) (as amended through 2003); one count of bribery, contrary

 7 to NMSA 1978, Section 30-24-3(A)(3) (1997); and one count of contributing to the

 8 delinquency of a minor, contrary to NMSA 1978, Section 30-6-3 (1990). Defendant

 9 assigns four claims of error that he avers should result in the reversal of his conviction

10 and a remand for a new trial. Defendant specifically alleges that (1) the district court

11 erred in suppressing evidence relating to allegations of the molestation of other

12 children; (2) the district court erred in allowing the amendment of the indictment

13 during trial; (3) the district court erred in allowing expert testimony despite the

14 expert’s late availability for pretrial interview; and (4) cumulative error in the trial

15 ultimately resulted in depravation of due process rights. We affirm.

16 I.     BACKGROUND

17        At Defendant’s trial, the following facts were developed. In November 2004,

18 Faye and her daughter, A.M., moved in with Faye’s other daughter, Renae. At the

19 time, A.M. was eight years old, and Renae was thirty years old. Also living in the



                                               2
 1 apartment was Renae’s child, E.J., who was seven years old at the time. Renae’s

 2 boyfriend, Defendant, was not the father of E.J., but was the father of Renae’s child,

 3 P.J., who was born shortly thereafter on March 15, 2005.

 4        After living in the apartment for two months, Faye and A.M. moved to other

 5 accommodations in Albuquerque. On May 8, 2005, Faye and A.M. left Albuquerque

 6 for Arizona and, within the few days that followed, A.M. revealed to her mother that

 7 Defendant had sexually abused her. Upon learning this, Faye took A.M. to Dr.

 8 Virginia Rutz. Further facts will be developed as needed.

 9 II.    DISCUSSION

10        Defendant asserts that errors resulted in an unjust conviction and, accordingly,

11 encourages this Court to reverse his conviction and remand his case for a new trial.

12 We review each of his claims in turn.

13 A.     Preclusion of Testimony

14        Before the trial, the State filed motions in limine to preclude evidence from

15 being introduced that A.M. had reported to Dr. Rutz that Defendant had also molested

16 E.J. and P.J. At the hearing on the motion, Defendant proffered that A.M. told Dr.

17 Rutz that the other two children had been molested by Defendant which, in turn, led

18 to an investigation by the Children, Youth and Families Department (CYFD). CYFD

19 concluded that the allegations of sexual abuse were unsubstantiated with regard to E.J.



                                              3
 1 and P.J., but substantiated as to A.M. Defendant stated that he wished to call a CYFD

 2 case worker to establish that the allegations of abuse as to the other two children were

 3 unsubstantiated. Further, the defense intended to cross-examine Dr. Rutz during the

 4 trial about A.M.’s statements regarding the abuse of the other children and intended

 5 to cross-examine A.M. about the allegations.

 6        The State, for its part, argued that CYFD’s conclusion regarding the allegations

 7 concerning the other two children simply meant that there was not enough evidence

 8 to substantiate the claims. The State noted that CYFD’s conclusions regarding

 9 whether an allegation of abuse is “substantiated” or “unsubstantiated” is not the same

10 legal standard as applied in a court of law.        Moreover, evidence of CYFD’s

11 conclusions that followed its investigation would also be a comment on the credibility

12 of witnesses, would invade the province of the jury, and should be excluded under

13 Rule 11-403 NMRA because the evidence would be misleading and would “require

14 a trial within a trial to determine the reason the CYFD investigator substantiated some

15 allegations and unsubstantiated other allegations.” Finally, the State noted that

16 information regarding the other two children was not relevant to whether A.M. had

17 been abused, and such testimony would open the door to examining why CYFD’s

18 conclusions as to A.M.’s abuse were substantiated.




                                              4
 1        The district court, after reviewing the CYFD reports, concluded that the

 2 allegations concerning the other two children were “false issues” because the jury was

 3 charged only with determining whether Defendant committed the alleged offenses in

 4 the indictment. The other allegations were not probative to the allegations in front of

 5 the jury, were not “relevant to the problem” concerning the abuse of A.M., and would

 6 create a “trial within a trial” that would “confuse the jury or deflect them from proper

 7 inquiry.” The district court granted the State’s motion in limine and ordered counsel

 8 to “not make mention of this either in questionings or statements before the jury and

 9 advise your witnesses not to make mention of an allegation that [A.M.] had indicated

10 that [E.J.] and [P.J.] were all also victims of [D]efendant’s conduct.” At a bench

11 conference during the trial, while A.M. was being cross-examined, Defendant again

12 indicated that he wished to question A.M. regarding her allegations of the other two

13 children’s abuse. Specifically, Defendant clarified “for the record” that he wished to

14 ask whether A.M. had ever witnessed Defendant touch the other two children

15 inappropriately. Again, the district court effectively held that such issues were not

16 relevant to the proceedings and would open the door to CYFD’s findings.

17        On this issue as framed before the district court, we conclude that the court did

18 not abuse its discretion in excluding the evidence. The admission of such evidence

19 would be an invasion in the province of the jury to determine the credibility of



                                              5
 1 witnesses. See State v. Duran, 2006-NMSC-035, ¶ 21, 140 N.M. 94, 140 P.3d 515

 2 (“[C]redibility of witnesses is to be determined by the jury, not by the witnesses.”);

 3 see also Rule 11-608(B) NMRA (“Specific instances of the conduct of a witness, for

 4 the purpose of attacking or supporting the witness’s character for truthfulness . . . may

 5 not be proved by extrinsic evidence. They may, however, in the discretion of the

 6 court, if probative of truthfulness or untruthfulness, be inquired into on

 7 cross-examination.”). In addition, CYFD’s investigation pertaining to other alleged

 8 victims was a collateral matter that the district court had wide discretion to admit or

 9 exclude. State v. Montoya, 95 N.M. 433, 437, 622 P.2d 1053, 1057 (Ct. App. 1981)

10 (“[O]pinion as to the victim’s character, offered to prove conduct in conformity with

11 character, went to a collateral matter [that] is within the trial court’s discretionary

12 control.”).

13        In his brief-in-chief, Defendant now makes the claim that the district court’s

14 decision to exclude evidence regarding allegations of the other two children’s abuse

15 violated his confrontation clause rights. Defendant avers this issue was preserved

16 “through the State’s motion in limine and argument thereon,” and the district court

17 should have been alerted to the claimed error by virtue of the fact that the evidence in

18 question was the focus of “extensive discussions.” Defendant circuitously concedes

19 that this issue was not specifically raised below. See Kilgore v. Fuji Heavy Indus.



                                               6
 1 Ltd., 2009-NMCA-078, ¶ 50, 146 N.M. 698, 213 P.3d 1127 (“The primary purposes

 2 for the preservation rule are[] (1) to specifically alert the district court to a claim of

 3 error so that any mistake can be corrected at that time, (2) to allow the opposing party

 4 a fair opportunity to respond to the claim of error and to show why the district court

 5 should rule against that claim, and (3) to create a record sufficient to allow this Court

 6 to make an informed decision regarding the contested issue.”); State v. Martinez,

 7 2007-NMSC-025, ¶ 25, 141 N.M. 713, 160 P.3d 894 (stating that “merely mentioning

 8 ‘due process’ was not sufficient to alert the judge to a Confrontation Clause claim and

 9 did not fairly invoke a ruling”); cf. State v. Lopez, 2000-NMSC-003, ¶¶ 11-13, 128

10 N.M. 410, 993 P.2d 727 (filed 1999) (holding that where a defendant objected to the

11 admission of a recording of a witness’s statement because of the “inability to cross[-

12 ]examine or confront the witness,” the defendant’s objection based on the

13 confrontation clause was adequately preserved). We conclude that this issue was not

14 preserved for appellate review. In anticipation of such a conclusion, Defendant

15 argues, in the alternative, that this Court should review for fundamental error. See

16 State v. Dietrich, 2009-NMCA-031, ¶ 51, 145 N.M. 733, 204 P.3d 748, cert. denied,

17 2009-NMCERT-002, 145 N.M. 704, 204 P.3d 29. Generally, “we review a trial

18 court’s admission of evidence under an exception to the hearsay rule only for an abuse

19 of discretion.” State v. Torres, 1998-NMSC-052, ¶ 15, 126 N.M. 477, 971 P.2d 1267,



                                               7
 1 overruled on other grounds by State v. Alvarez-Lopez, 2004-NMSC-030, 136 N.M.
2 309, 98 P.3d 699. Likewise, we “review the admission of evidence under an abuse

 3 of discretion standard and will not reverse in the absence of a clear abuse.” See

 4 Sarracino, 1998-NMSC-022, ¶ 20. “When a defendant alerts the trial court to a

 5 confrontation issue with a proper objection, he or she raises a question of law” that,

 6 upon appeal, requires a de novo standard of review. Lopez, 2000-NMSC-003, ¶ 10.

 7 However, after concluding the issue was not preserved, this Court will not reverse

 8 absent a showing of fundamental error. Fundamental error includes both “cases with

 9 defendants who are indisputably innocent, and cases in which a mistake in the process

10 makes a conviction fundamentally unfair notwithstanding the apparent guilt of the

11 accused.” State v. Barber, 2004-NMSC-019, ¶ 17, 135 N.M. 621, 92 P.3d 633. The

12 record before us does not suggest Defendant’s “indisputable innocence,” so we,

13 therefore, review with an eye toward whether a mistake in the process made his

14 conviction fundamentally unfair. Id. ¶ 14.

15        “The Confrontation Clause of the Sixth Amendment is made applicable to the

16 states through the Fourteenth Amendment.” Lopez, 2000-NMSC-003, ¶ 14 (citing

17 Pointer v. Texas, 380 U.S. 400, 406 (1965)). A primary interest afforded by the

18 confrontation clause is the right of cross-examination.               See Dietrich,

19 2009-NMCA-031, ¶ 50. Confrontation clause issues should be examined on a



                                             8
 1 case-by-case basis, taking into account a defendant’s right to cross-examine, as well

 2 as the risk factors associated with admission of the evidence. See State v. Stephen F.,

 3 2008-NMSC-037, ¶ 6, 144 N.M. 360, 188 P.3d 84. In weighing whether evidence

 4 must be admitted under the confrontation clause, the district court should balance the

 5 probative value of the evidence sought to be introduced against the risk its admission

 6 may entail. See State v. Smith, 2001-NMSC-004, ¶ 19, 130 N.M. 117, 19 P.3d 254.

 7 The district court holds broad discretion to impose reasonable limits on

 8 cross-examination to avoid harassment, prejudice, confusion of the issues,

 9 endangering the witness, and the injection of cumulative or collateral evidence. Id.

10        New Mexico courts have previously recognized that a defendant’s right to

11 cross-examine and confront adverse witnesses is not absolute and must “accommodate

12 other legitimate interests in the criminal trial process.” Stephen F., 2008-NMSC-037,

13 ¶ 6 (internal quotation marks and citation omitted). “However, a court’s decision to

14 restrict a defendant’s ability to confront a witness, even when based on legitimate state

15 interests, calls into question the ultimate integrity of the fact-finding process and

16 requires that the competing interest be closely examined.” Id. (internal quotation

17 marks and citation omitted).

18        In the instant case, we acknowledge that Defendant sought to demonstrate to

19 the jury that the claims made by A.M. concerning the other two children could not be



                                               9
 1 substantiated by CYFD’s investigation. The purpose was undoubtedly to attack her

 2 credibility and lead the jury to question the veracity of all of A.M.’s allegations. We

 3 note, however, that the district court was correct in observing that CYFD merely

 4 concluded that the allegations concerning E.J. and P.J. were unsubstantiated, which

 5 does not mean that they were or were not abused. Upon review, we determine that it

 6 is not an unreasonable position for the district court to conclude that delving into such

 7 issues would confuse the jury and would not be probative or relevant as to the issue

 8 of A.M.’s abuse. See State v. Scott, 113 N.M. 525, 530, 828 P.2d 958, 963 (Ct. App.

 9 1991) (concluding that, in the context of rape shield laws, “the trial court is afforded

10 discretion on the question of whether to admit or exclude evidence of the victim’s

11 prior allegations of rape”); Stephen F., 2008-NMSC-037, ¶ 6 (noting that when a state

12 law or rule of evidence conflicts with an accused’s right of confrontation, the rule or

13 law should not be applied “mechanistically,” but the accused’s right to confront and

14 cross-examine “is not absolute and may, in appropriate cases, bow to accommodate

15 other legitimate interests in the criminal trial process” (internal quotation marks and

16 citation omitted)). We therefore conclude that, on balance, no error occurred in this

17 particular case.

18 B.     Amendment of the Indictment




                                              10
 1        The indictment charged that the alleged offenses happened sometime over a

 2 forty-five day period between April 1 and May 15, 2005. At the close of the State’s

 3 case-in-chief, but before the defense’s case, the State moved to amend the indictment

 4 to conform with the evidence presented at trial. Specifically, the State sought to

 5 enlarge the charging period pursuant to Rule 5-204(C) NMRA, to include November

 6 28, 2004—the date that Faye and A.M. moved to Albuquerque and into Renae’s

 7 home—up to and including May 15, 2005. After hearing argument, the district court

 8 allowed the amendment. The district court noted that Defendant was not relying on

 9 an alibi defense and ruled that he was not prejudiced by the amendment.

10        “[A] court may at any time allow the indictment or information to be amended

11 in respect to any variance to conform to the evidence.” Rule 5-204(C). “A variance

12 is not fatal unless the accused cannot reasonably anticipate from the indictment what

13 the nature of the proof against him will be.” State v. Marquez, 1998-NMCA-010,

14 ¶ 20, 124 N.M. 409, 951 P.2d 1070 (filed 1997). A.M. testified that the four incidents

15 took place at some time between when she moved into Renae’s house and when she

16 left Albuquerque, although the general nature of her testimony tended to show that she

17 was not exactly sure of when the incidents occurred. Faye testified that (1) Defendant

18 and Renae were dating while A.M. was living in the house, (2) Defendant would come

19 by periodically, and (3) she was not sure if Defendant would spend the night. She



                                             11
 1 likewise testified that she was not sure who took A.M. and E.J. to school, but she

 2 thought there were times when Defendant would pick the children up and take them

 3 home. Finally, Faye stated that after she and A.M. had moved out, there were

 4 instances where A.M. would visit and spend the night. Defendant, for his part,

 5 testified that during the period that Faye and A.M. were living in Renae’s house, he

 6 visited the house one time. Further, he stated that after A.M. had moved out, he

 7 started coming by more regularly. Likewise, Renae testified that Defendant (1) had

 8 an apartment in Corrales, New Mexico; (2) came by one time while Faye and A.M.

 9 were living there; and (3) started staying there after Faye and A.M. moved out.

10 Finally, Renae testified that A.M. visited Renae’s house two times with Faye after

11 A.M. and Faye had moved out.

12        Defendant’s defense rested on his assertion that he did not abuse A.M., and he

13 lacked the opportunity to commit the offenses. This argument does not amount to a

14 claim that Defendant was not on notice as to the nature of the charges against him, or

15 that his defense was compromised by the amendment.

16               No variance between those allegations of a complaint, indictment,
17        information or any supplemental pleading which state the particulars of
18        the offense, whether amended or not, and the evidence offered in support
19        thereof shall be grounds for the acquittal of the defendant unless such
20        variance prejudices substantial rights of the defendant.




                                             12
 1 State v. Dombos, 2008-NMCA-035, ¶ 25, 143 N.M. 668, 180 P.3d 675 (internal

 2 quotation marks and citation omitted). Defendant knew who the alleged victim of his

 3 conduct was, and he was aware of the charges against him.               See Marquez,

 4 1998-NMCA-010, ¶ 21 (holding that where the defendant was aware of the charges,

 5 the identity of the victim, and was not relying on an alibi, the defendant suffered no

 6 prejudice in the amending of the indictment).

 7        Defendant next claims that the amendment violated the rule of State v.

 8 Baldonado, 1998-NMCA-040, 124 N.M. 745, 955 P.2d 214. In Baldonado, the

 9 defendant was charged with criminal sexual contact of a minor. Id. ¶ 3. The

10 indictment stated that the crimes occurred during a two-year period. Id. ¶ 4. The

11 defendant filed a motion for bill of particulars, requesting more specificity for the

12 approximate time that the alleged criminal acts occurred. Id. This Court noted that

13 the defendant may or may not have had an alibi depending on the time of the alleged

14 offense. Id. ¶¶ 5-6. We concluded that no per se rule based on the time of the

15 charging period should be adopted, but instead district courts should look at each

16 situation on a case-by-case basis and conduct their analysis in light of nine, mutually

17 exclusive factors. Id. ¶¶ 23, 26-28, 30. However, we also stated that the analysis

18 depended upon “the nature of the challenge asserted by the defendant,” implying that

19 the district court’s factual development of the issue should be responsive to the



                                             13
 1 defendant’s challenge. Id. ¶ 28. The instant case is distinct from Baldonado. There,

 2 the issue concerned a charging period that lacked specificity and created difficulties

 3 for the defense to establish whether an alibi defense existed. In contrast, the

 4 immediate case concerns the expansion of a charging period in light of the evidence

 5 presented within the context of the defense being on notice as to the specific charges

 6 pending. Additionally, Defendant’s brief lacks development as to how the district

 7 court’s ruling “violated the rule of . . . Baldonado” and, accordingly, without a visible

 8 error, we address the issue no further.

 9 C.     The District Court’s Expert Testimony Evidentiary Ruling

10        On the first day of the trial, Defendant argued that Dr. Ornelas had only been

11 made available for an interview the Friday before and requested that her testimony be

12 excluded. The State chronicled its efforts to schedule multiple parties for pretrial

13 interviews and argued that Defendant was only available to conduct the pretrial

14 interview a week before. Additionally, Defendant argued that Rule 11-403 NMRA

15 should preclude the testimony of Dr. Ornelas because it would “bolster[] the testimony

16 of [A.M.].” The district court ruled that there was no discovery violation, and Dr.

17 Ornelas could provide opinion testimony. On appeal, Defendant acknowledges the

18 admission of evidence is within the purview of the district court’s discretion. See

19 State v. Armendariz, 2006-NMSC-036, ¶ 6, 140 N.M. 182, 141 P.3d 526. However,



                                              14
 1 Defendant’s brief-in-chief states that “[Defendant] maintains the trial court abused its

 2 discretion . . . and that a retrial is required.” This argument too lacks further

 3 development, and we are unable to determine what Defendant’s claim of error is other

 4 than the general complaint that Dr. Ornelas should not have testified. Without more

 5 development, we are simply unable to address this issue.

 6 D.     Cumulative Error

 7        Defendant argues that the net effect of the errors in this case warrants reversal

 8 of his conviction. Cumulative error requires reversal when the errors that occurred

 9 during the trial were “so prejudicial that the defendant was deprived of a fair trial.”

10 State v. Baca, 120 N.M. 383, 392, 902 P.2d 65, 74 (1995) (internal quotation marks

11 and citation omitted). “This doctrine is to be strictly applied[.]” State v. Woodward,

12 121 N.M. 1, 12, 908 P.2d 231, 242 (1995). However, “[t]he cumulative error doctrine

13 has no application if no errors were committed and if defendant received a fair trial.”

14 Scott, 113 N.M. at 530-31, 828 P.2d at 963-64. Because we have concluded that there

15 was no error, there is no basis for Defendant to claim that cumulative error requires

16 reversal. Id.

17 III.   CONCLUSION

18        For the reasons discussed above, we affirm Defendant’s convictions.

19        IT IS SO ORDERED.



                                              15
1                                     _______________________________
2                                     ROBERT E. ROBLES, Judge


3 WE CONCUR:



4 ____________________________
5 CYNTHIA A. FRY, Chief Judge



6 ____________________________
7 JAMES J. WECHSLER, Judge




                                 16